Citation Nr: 1035840	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-24 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for lumbosacral strain.



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD


Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active service from January 2000 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The Veteran appealed the RO's August 2005 rating action to the 
Board.  Jurisdiction of the claims file currently resides with 
the Waco, Texas RO. 

In January 2009, the Veteran testified before the undersigned 
Veterans Laws Judge at the Waco, Texas RO.  A copy of the hearing 
transcript is of record.  

In April 2009, the Board remanded the claim to the Appeals 
Management Center as the RO for additional development.  The case 
has returned to the Board for appellate consideration. 

Also on appeal from the RO's July 2005 rating action were the 
issues of entitlement to service connection for hypertension and 
bilateral knee disorders.  By a March 2007 rating action, the RO 
granted service connection for hypertension and right and left 
knee disorders; initial 10 percent and noncompensable evaluations 
were assigned, effective February 1, 2004 and January 12, 2004, 
respectively.  As the Veteran has not disagreed with these 
determinations, they are no longer before the Board for appellate 
consideration.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 
1997).


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence of 
record is against a finding that the Veteran's resolving 
lumbosacral strain was incurred in or aggravated during military 
service. 

2.  The Veteran's assertion that he has had low back pain that 
was caused by any incident of active military service is not 
competent.  



CONCLUSION OF LAW

The criteria for the establishment of service connection for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  

A January 2005 letter notified the Veteran of the types of 
evidence necessary to establish the service connection claim on 
appeal, and the division of responsibility between the Veteran 
and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the letter satisfied the 
requirements of the VCAA by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the Veteran about 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he was 
expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. 
App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Pelegrini II, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice should be given before an 
initial agency of original jurisdiction (AOJ) decision is issued 
on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The RO 
provided the Veteran with pre-adjudication VCAA notice via the 
January 2005 letter.  Id.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran has not been informed of the 
Dingess elements.  Because the service connection claims are 
being denied in the decision below, notice involving disability 
rates and effective dates are not relevant.  

Accordingly, the Board finds that VA satisfied its duty to notify 
under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his service connection claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.

The Veteran's service treatment records (STRs) have been 
associated with the claims file.  In addition, post- service VA 
treatment reports, obtained pursuant to the Board's April 2009 
remand directives, have been obtained and associated with the 
claims file.  The Board is satisfied that there was substantial 
compliance with its April 2009 remand directives.  In its April 
2009 remand, the Board also directed the RO to schedule the 
Veteran for a VA examination in conjunction with the current 
service connection claim "if necessary."  A VA examination was 
not scheduled.  Although no nexus opinion has been obtained on 
the service connection issue addressed in this case, none is 
needed.  Such development is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes that 
the Veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2009).  Because not all of these conditions have been met, as 
will be discussed below, a VA examination is not necessary.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed the 
four elements that must be considered in determining whether a VA 
medical examination must be provided as required by 38 U.S.C.A. § 
5103A.  Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a nexus 
between the two.

There is no medical evidence of a chronic back condition due to 
military service. Consequently, the Veteran has not presented 
evidence indicating a nexus between a current low back condition 
and service.  Thus, there exists no reasonable possibility that a 
VA examination would result in findings favorable to the Veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The Board concludes that all available 
evidence that is pertinent to the claims addressed below has been 
obtained and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  The Board finds that there is no further assistance that 
would be reasonably likely to substantiate the service connection 
claim analyzed in the decision below.

II.  Laws and Regulations

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any 
particular disability, there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v. West, 12 Vet App. 341, 346 (1999).  The 
determination as to whether the above three requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The notable 
exception to this rule is set forth in 38 C.F.R. § 3.317 (2009), 
which permits in some circumstances service connection of signs 
or symptoms that are objective indications of chronic disability, 
even though such disability is due to undiagnosed illness.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




III. Merits Analysis

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes published in 
Title 38, United States Code
 ("38 U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the precedential 
rulings of the Court of Appeals for the Federal Circuit (as noted 
by citations to "Fed. Cir.) and the Court of Appeals for Veterans 
Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must 
be sufficient to enable the claimant to understand the precise 
basis for the Board's decision, as well as to facilitate review 
of the decision by courts of competent appellate jurisdiction.  
The Board must also consider and discuss all applicable statutory 
and regulatory law, as well as the controlling decisions of the 
appellate courts).

The Veteran argues that his current low back disorder had its 
onset during active military service.  See January 2009 
Transcript (T.) at page (pg.) 9.  He denied any in-service trauma 
to the low back, but maintains that he began to notice back pain 
at night, approximately two years after he entered military 
service.  Id at pages (pgs.) 3, 4.  He contends that his low back 
pain has continued since service discharge. 

The Board finds that because the preponderance of the competent 
and probative evidence of record does not demonstrate a nexus of 
a low back disorder to military service, the claim will be 
denied. 

STRs reflect that upon enlistment into service in September 1999, 
the Veteran's spine was evaluated as "normal."  The remainder 
of the STRS do not contain any indication of subjective 
complaints or clinical treatment for any low back pathology.  

The Board first notes that the Veteran has provided inconsistent 
versions of the development of his alleged back disorder - 
specifically as to continuity.  While the Veteran's current 
assertion is that he has had continuous back symptoms since 
service, he advised a VA examiner in June 2005 that his back pain 
"began in 2003, without history of trauma."  

The first post-service evidence of any low back disability was in 
June 2005.  At that time, as well as in January 2007, VA examined 
the Veteran in conjunction with his current claim.  VA examiners 
in June 2005 and January 2007 diagnosed the Veteran was 
lumbosacral strain in remission (italics added for emphasis).  
These VA examination reports satisfy the requirement of current 
disability for the purposes of service connection analysis.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of the 
claim's adjudication).

However, no physician, private or VA, has related the diagnosis 
of lumbosacral strain in remission is related to the Veteran's 
period of military service, and the Board presently rejects the 
Veteran's account of continuity of such symptoms based upon the 
inconsistency noted above.   

The Board finds that the Veteran's statements and testimony 
throughout the appeal that his low back problems had their onset 
during military service and have continued since service 
discharge are not credible and inconsistent.  While the Veteran 
is not competent to provide an opinion with regard to the 
etiology of his low back disorder, he is certainly competent to 
report his symptoms and medical history.  Jandreau v. Nicholson, 
492 F.3d 1372 (2007).  However, the Veteran's statements and 
testimony are contradicted by his STRs and post-service medical 
evidence, which are negative for any low back problems until the 
Veteran was examined by VA in June 2005, which is over a year 
after service discharge in January 2004.  As the STRs are were 
created at the time of service or at the time of medical 
treatment, as compared to statements given over a year after 
service discharge, they are afforded significant probative 
weight.  As a result, this evidence is more probative. Therefore, 
continuity of symptomatology since service for lumbosacral strain 
is also not established and service connection cannot be granted 
on this basis.

As there is no competent medical evidence of record to support 
the Veteran's claim, the preponderance of the evidence is against 
the Veteran's claim for service connection for lumbosacral 
strain, and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for lumbosacral strain is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


